16-52891-rbk Doc#34 Filed 07/12/19 Entered 07/12/19 11:40:47 Main Document Pg 1 of 8


                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS


    In re:                                         §     Case No. 16-52891-RBK
                                                   §
    SIMON R. RODRIGUEZ                             §
                                                   §
                                                   §
                        Debtor(s)                  §

             CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
             CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                        AND APPLICATION TO BE DISCHARGED (TDR)

            Johnny W. Thomas, chapter 7 trustee, submits this Final Account, Certification that the
    Estate has been Fully Administered and Application to be Discharged.

         1)       All funds on hand have been distributed in accordance with the Trustee’s Final
  Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
  administered and all assets and funds which have come under the trustee’s control in this case
  have been properly accounted for as provided by law. The trustee hereby requests to be
  discharged from further duties as a trustee.

         2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
  claims discharged without payment, and expenses of administration is provided below:



   Assets Abandoned:             $15,366.00             Assets Exempt:       $75,765.00
   (without deducting any secured claims)



   Total Distributions to                               Claims Discharged
   Claimants:                       $7,166.42           Without Payment:     $16,266.11

   Total Expenses of
   Administration:                  $5,833.58


          3)      Total gross receipts of $13,000.00 (see Exhibit 1), minus funds paid to the
  debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $13,000.00 from the
  liquidation of the property of the estate, which was distributed as follows:




  UST Form 101-7-TDR (10/1/2010)
16-52891-rbk Doc#34 Filed 07/12/19 Entered 07/12/19 11:40:47 Main Document Pg 2 of 8




                                     CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                   SCHEDULED         ASSERTED           ALLOWED                PAID
    Secured Claims
    (from Exhibit 3)                 $18,000.00        $18,539.79              $146.33            $146.33
    Priority Claims:
        Chapter 7
        Admin. Fees and                     NA           $5,833.58           $5,833.58          $5,833.58
        Charges
         (from Exhibit 4)
        Prior Chapter
        Admin. Fees and                     NA               $0.00               $0.00               $0.00
        Charges (from
        Exhibit 5)
        Priority
        Unsecured                         $0.00              $0.00               $0.00               $0.00
        Claims
        (From Exhibit 6)
    General Unsecured
    Claims (from                     $21,322.00          $7,752.20           $7,752.20          $7,020.09
    Exhibit 7)
             Total
       Disbursements                 $39,322.00        $32,125.57           $13,732.11         $13,000.00

          4). This case was originally filed under chapter 7 on 12/14/2016. The case was pending
    for 30 months.

         5). All estate bank statements, deposit slips, and canceled checks have been submitted to
    the United States Trustee.

          6). An individual estate property record and report showing the final accounting of the
    assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
    each estate bank account, showing the final accounting of the receipts and disbursements of
    estate funds is attached as Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
    foregoing report is true and correct.

           Dated: 06/28/2019                              By: /s/ Johnny W. Thomas
                                                          /Joh Trustee
                                                          nny
                                                          W.
                                                          Tho
                                                          mas

    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



  UST Form 101-7-TDR (10/1/2010)
16-52891-rbk Doc#34 Filed 07/12/19 Entered 07/12/19 11:40:47 Main Document Pg 3 of 8


                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

   EXHIBIT 1 – GROSS RECEIPTS

                           DESCRIPTION                                     UNIFORM                         AMOUNT
                                                                          TRAN. CODE                      RECEIVED
  Single-family home 1413 Romero San Antonio vacant lot Bexar               1110-000                        $13,000.00
  County
  TOTAL GROSS RECEIPTS                                                                                      $13,000.00

   The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

   EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
   NONE


   EXHIBIT 3 – SECURED CLAIMS

    CLAIM           CLAIMANT          UNIFORM              CLAIMS               CLAIMS   CLAIMS              CLAIMS
   NUMBER                            TRAN. CODE         SCHEDULED             ASSERTED ALLOWED                 PAID
       1          Capital One Auto     4110-000             $18,000.00          $18,393.46        $0.00             $0.00
                  Finance, a
                  division of
                  Capital On
                  taxes                4700-000                   $0.00           $146.33       $146.33        $146.33
  TOTAL SECURED CLAIMS                                      $18,000.00          $18,539.79      $146.33        $146.33


   EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

           PAYEE             UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                            TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
  Johnny W. Thomas,            2100-000                     NA            $2,050.00       $2,050.00          $2,050.00
  Trustee
  Johnny W. Thomas,            2200-000                     NA             $816.49           $816.49           $816.49
  Trustee
  INTERNATIONAL                2300-000                     NA               $3.38             $3.38                $3.38
  SURETIES
  closing costs                2500-000                     NA             $884.40           $884.40           $884.40
  Independent Bank             2600-000                     NA               $0.00             $0.00                $0.00
  Integrity Bank               2600-000                     NA             $204.31           $204.31           $204.31
  Janet Rakowitz,              3410-000                     NA             $375.00           $375.00           $375.00
  Accountant for
  Trustee
  realtor commissions,         3510-000                     NA            $1,500.00       $1,500.00          $1,500.00
  Realtor for Trustee
  TOTAL CHAPTER 7 ADMIN. FEES AND                           NA            $5,833.58       $5,833.58          $5,833.58
  CHARGES


   EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

  UST Form 101-7-TDR (10/1/2010)
16-52891-rbk Doc#34 Filed 07/12/19 Entered 07/12/19 11:40:47 Main Document Pg 4 of 8


   NONE


   EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
   NONE


   EXHIBIT 7 – GENERAL UNSECURED CLAIMS

    CLAIM         CLAIMANT          UNIFORM        CLAIMS        CLAIMS       CLAIMS     CLAIMS
   NUMBER                          TRAN. CODE   SCHEDULED      ASSERTED     ALLOWED        PAID
       2        Simon Rodriguez     7100-000           $0.00      $316.98     $316.98     $287.05
       3        Wells Fargo         7100-000       $4,887.00    $5,821.18    $5,821.18   $5,271.43
                Bank, N.A.
       4        PYOD, LLC its       7100-000        $901.00       $882.57     $882.57     $799.22
                successors and
                assigns as
                assignee
       5        PYOD, LLC its       7100-000           $0.00      $731.47     $731.47     $662.39
                successors and
                assigns as
                assignee
                Home Depot          7100-000        $732.00         $0.00       $0.00       $0.00
                Credit Services
                Synchrony Bank      7100-000           $0.00        $0.00       $0.00       $0.00
                JC Penney
                Walmart/Synchro     7100-000        $631.00         $0.00       $0.00       $0.00
                ny Bank
                Wells Fargo         7100-000       $8,417.00        $0.00       $0.00       $0.00
                Bank, N.A.
                Wells Fargo Card    7100-000       $5,754.00        $0.00       $0.00       $0.00
                Services
  TOTAL GENERAL UNSECURED CLAIMS                  $21,322.00    $7,752.20    $7,752.20   $7,020.09




  UST Form 101-7-TDR (10/1/2010)
                                     16-52891-rbk Doc#34 Filed 07/12/19 Entered 07/12/19 11:40:47 Main Document Pg 5 of 8
                                                                           FORM 1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    1              Exhibit 8
                                                                                       ASSET CASES

Case No.:                     16-52891-K-7                                                                                                           Trustee Name:                               Johnny W. Thomas
Case Name:                    RODRIGUEZ, SIMON R.                                                                                                    Date Filed (f) or Converted (c):            12/14/2016 (f)
For the Period Ending:        6/28/2019                                                                                                              §341(a) Meeting Date:                       01/17/2017
                                                                                                                                                     Claims Bar Date:                            09/06/2017

                                 1                                        2                                3                                 4                        5                                         6

                          Asset Description                             Petition/                   Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                             Unscheduled                  (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                          Value                            Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                  Less Liens, Exemptions,
                                                                                                     and Other Costs)

 Ref. #
1       Single-family home 1509 Romero San Antonio                        $72,120.00                                        $0.00                                          $0.00                                            FA
        TX 78237, Bexar County. homestead
2       Single-family home 1413 Romero San Antonio                            $8,230.00                              $8,230.00                                       $13,000.00                                             FA
        vacant lot Bexar County
3       2010 Chrysler 300S 2010 Chrysler 300S                             $14,525.00                                        $0.00                                          $0.00                                            FA
4       household goods                                                       $2,500.00                                     $0.00                                          $0.00                                            FA
5       electronics                                                            $700.00                                      $0.00                                          $0.00                                            FA
6       clothing                                                               $350.00                                      $0.00                                          $0.00                                            FA
7       jewelry                                                                 $20.00                                      $0.00                                          $0.00                                            FA
8       CAsh                                                                     $5.00                                      $0.00                                          $0.00                                            FA
9       Checking account: Checking account Wells                               $836.00                                      $0.00                                          $0.00                                            FA
        FArgo
10      Pension plan: Pension health care stipend from                          $75.00                                      $0.00                                          $0.00                                            FA
        HEB pays at $75 per quarter
11      Fireman's Fund term Life children                                     Unknown                                       $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                               Gross Value of Remaining Assets
                                                                           $99,361.00                                $8,230.00                                        $13,000.00                                       $0.00




     Major Activities affecting case closing:
      03/01/2018      Pending final tax return, then TFR.
      09/30/2017      Claims adjudication, tax return, TFR pending.
      03/31/2017      Pending sale of real property - Romero


 Initial Projected Date Of Final Report (TFR):                                            Current Projected Date Of Final Report (TFR):          06/01/2018               /s/ JOHNNY W. THOMAS
                                                                                                                                                                          JOHNNY W. THOMAS
                                     16-52891-rbk Doc#34 Filed 07/12/19 Entered
                                                                           FORM 07/12/19
                                                                                  2      11:40:47 Main Document Pg 6Page
                                                                                                                      ofNo:
                                                                                                                         81                                                      Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-52891-K-7                                                                           Trustee Name:                      Johnny W. Thomas
 Case Name:                        RODRIGUEZ, SIMON R.                                                                    Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***9880                                                                             Checking Acct #:                  ******2891
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:              12/14/2016                                                                             Blanket bond (per case limit):     $66,500,000.00
For Period Ending:                 6/28/2019                                                                              Separate bond (if applicable):

       1                2                               3                                         4                                             5               6                        7

   Transaction       Check /                         Paid to/             Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


05/08/2017                     Alamo Title Company                closing costs                                               *              $10,469.27                                  $10,469.27
                      {2}                                         Sale of Real Property                     $13,000.00     1110-000                                                      $10,469.27
                                                                  realtor commissions                       $(1,500.00)    3510-000                                                      $10,469.27
                                                                  taxes                                      $(146.33)     4700-000                                                      $10,469.27
                                                                  closing costs                              $(884.40)     2500-000                                                      $10,469.27
05/19/2017           3001      Johnny W. Thomas, Law Office       Reimbursement of Filing fees docket #19                  2200-000                                  $181.00             $10,288.27
05/31/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $10.99             $10,277.28
06/30/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $14.78             $10,262.50
07/31/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.25             $10,247.25
08/31/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.23             $10,232.02
10/02/2017           3002      INTERNATIONAL SURETIES             bond 016071777                                           2300-000                                    $3.38             $10,228.64
10/31/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.20             $10,213.44
11/30/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $14.68             $10,198.76
12/31/2017                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.15             $10,183.61
01/31/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.13             $10,168.48
02/28/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $13.65             $10,154.83
03/31/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.09             $10,139.74
04/30/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $14.58             $10,125.16
05/31/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.04             $10,110.12
06/30/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $14.54             $10,095.58
07/31/2018                     Integrity Bank                     Bank Service Fee                                         2600-000                                   $15.00             $10,080.58
08/05/2018                     Independent Bank                   Bank Service Fee                                         2600-000                                    $2.41             $10,078.17
08/06/2018                     Independent Bank                   Bank Service Fee                                         2600-000                                    ($2.41)           $10,080.58
08/14/2018           3003      Janet Rakowitz                     Preparation of tax return Docket #28                     3410-000                                  $375.00                 $9,705.58
11/20/2018           3004      Johnny W. Thomas                   Trustee Compensation                                     2100-000                                 $2,050.00                $7,655.58
11/20/2018           3005      Johnny W. Thomas                   Trustee Expenses                                         2200-000                                  $635.49                 $7,020.09
11/20/2018           3006      Simon Rodriguez                    Distribution on Claim #: 2;                              7100-000                                  $287.05                 $6,733.04
11/20/2018           3007      Wells Fargo Bank, N.A.             Distribution on Claim #: 3;                              7100-000                                 $5,271.43                $1,461.61

                                                                                                                          SUBTOTALS          $10,469.27         $14,279.09
                                     16-52891-rbk Doc#34 Filed 07/12/19 Entered
                                                                           FORM 07/12/19
                                                                                  2      11:40:47 Main Document Pg 7Page
                                                                                                                      ofNo:
                                                                                                                         82                                                                        Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-52891-K-7                                                                                           Trustee Name:                         Johnny W. Thomas
 Case Name:                       RODRIGUEZ, SIMON R.                                                                                    Bank Name:                            Independent Bank
Primary Taxpayer ID #:            **-***9880                                                                                             Checking Acct #:                      ******2891
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:             12/14/2016                                                                                             Blanket bond (per case limit):        $66,500,000.00
For Period Ending:                6/28/2019                                                                                              Separate bond (if applicable):

       1                2                                   3                                           4                                                        5                 6                       7

   Transaction       Check /                          Paid to/                  Description of Transaction                                Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                   $


11/20/2018           3008      PYOD, LLC its successors and assigns as   Distribution on Claim #: 4;                                      7100-000                                      $799.22                 $662.39
                               assignee
11/20/2018           3009      PYOD, LLC its successors and assigns as   Distribution on Claim #: 5;                                      7100-000                                      $662.39                   $0.00
                               assignee
06/07/2019           3007      STOP PAYMENT: Wells Fargo Bank, N.A.      Distribution on Claim #: 3;                                      7100-004                                 ($5,271.43)                 $5,271.43
06/07/2019           3010      Clerk, US Bankruptcy Court                over 90 days old                                                 7100-000                                     $5,271.43                  $0.00

                                                                                            TOTALS:                                                            $10,469.27          $10,469.27                     $0.00
                                                                                                Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                            Subtotal                                                           $10,469.27          $10,469.27
                                                                                                Less: Payments to debtors                                           $0.00               $0.00
                                                                                            Net                                                                $10,469.27          $10,469.27



                     For the period of 12/14/2016 to 6/28/2019                                                        For the entire history of the account between 05/08/2017 to 6/28/2019

                     Total Compensable Receipts:                         $13,000.00                                   Total Compensable Receipts:                                $13,000.00
                     Total Non-Compensable Receipts:                          $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $13,000.00                                   Total Comp/Non Comp Receipts:                              $13,000.00
                     Total Internal/Transfer Receipts:                        $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $13,000.00                                   Total Compensable Disbursements:                           $13,000.00
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $13,000.00                                   Total Comp/Non Comp Disbursements:                         $13,000.00
                     Total Internal/Transfer Disbursements:                   $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                    16-52891-rbk Doc#34 Filed 07/12/19 Entered
                                                                          FORM 07/12/19
                                                                                 2      11:40:47 Main Document Pg 8Page
                                                                                                                     ofNo:
                                                                                                                        83                                                    Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-52891-K-7                                                                          Trustee Name:                         Johnny W. Thomas
Case Name:                       RODRIGUEZ, SIMON R.                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***9880                                                                            Checking Acct #:                      ******2891
Co-Debtor Taxpayer ID #:                                                                                               Account Title:
For Period Beginning:            12/14/2016                                                                            Blanket bond (per case limit):        $66,500,000.00
For Period Ending:               6/28/2019                                                                             Separate bond (if applicable):

      1                 2                                3                                     4                                             5                   6                    7

  Transaction        Check /                         Paid to/          Description of Transaction                       Uniform           Deposit          Disbursement            Balance
     Date             Ref. #                      Received From                                                        Tran Code            $                   $




                                                                                                                                                                     NET             ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE            BALANCES

                                                                                                                                          $10,469.27           $10,469.27                    $0.00




                     For the period of 12/14/2016 to 6/28/2019                                      For the entire history of the case between 12/14/2016 to 6/28/2019

                     Total Compensable Receipts:                  $13,000.00                        Total Compensable Receipts:                                $13,000.00
                     Total Non-Compensable Receipts:                   $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                $13,000.00                        Total Comp/Non Comp Receipts:                              $13,000.00
                     Total Internal/Transfer Receipts:                 $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:             $13,000.00                        Total Compensable Disbursements:                           $13,000.00
                     Total Non-Compensable Disbursements:              $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:           $13,000.00                        Total Comp/Non Comp Disbursements:                         $13,000.00
                     Total Internal/Transfer Disbursements:            $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                    /s/ JOHNNY W. THOMAS
                                                                                                                    JOHNNY W. THOMAS
